NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________

                                       No. 20-3327

                                     ______________

                                  CECELIA TIERNEY,
                                       Appellant

                                             v.

                    GEISINGER SYSTEM SERVICES; GEISINGER
                     WYOMING VALLEY MEDICAL CENTER
                                ______________

               APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                         (D.C. Civ. Action No. 3:17-cv-01048)
                    District Judge: Honorable Malachy E. Mannion
                                    ______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    July 13, 2021
                                  ______________

           Before: MCKEE, GREENAWAY, JR., and RESTREPO, Circuit Judges.

                              (Opinion Filed: July 26, 2021)

                                     ______________

                                        OPINION*
                                     ______________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
GREENAWAY, JR., Circuit Judge.

       Alleging discrimination based on her age and disability, Cecelia Tierney filed a

complaint in the District Court based on the failure of Geisinger System Services and

Geisinger Wyoming Valley Medical Center (collectively, “Geisinger”)1 to hire her into a

position for which she does not recall applying. The District Court granted summary

judgment in favor of Geisinger. As explained below, we will affirm.

1. Facts

       Following a car accident in 2000, Tierney suffered from traumatic brain injury

that, according to testimony from an examining neuropsychologist, impaired, among

other things, her mathematical abilities, memory efficiency, visual perception, language,

and executive functions. Although she began receiving Social Security disability

benefits, Tierney also worked in a reduced capacity for her prior employer until that

business closed in 2008. From 2008 to 2012, Tierney engaged in unpaid volunteer work.

In 2012, she obtained a position with Goodwill Industries through the Mature Workers

Program, a support training program of the Pennsylvania Bureau of Aging.2 She worked

at Goodwill until December 2013, when she began serving as a volunteer at Geisinger’s

gift shop at the Wilkes-Barre location. Although a volunteer in Geisinger’s view, the


       1
          Geisinger is a non-profit corporation that operates hospitals and other medical
facilities in Pennsylvania.
       2
      This program was previously known as the Senior Community Service
Employment Program (“SCSEP”).

                                             2
Mature Workers Program paid Tierney for her work.

       In 2016, Geisinger advertised for paid flex (meaning part-time) retail associates in

two of its gift shops – South Wilkes-Barre and Wyoming Valley. Although having no

present recollection of doing so, Tierney apparently applied for these positions. She was

neither interviewed nor hired for any of the three openings.

       After obtaining a right to sue letter, Tierney filed a complaint in the District Court,

alleging violations of the Americans with Disabilities Act (“ADA”), the Age

Discrimination in Employment Act (“ADEA”) and the Pennsylvania Human Relations

Act (“PHRA”).3 After discovery, Geisinger moved for summary judgment, which the

District Court granted. Tierney filed a timely notice of appeal.

2. Jurisdiction and standard of review

       The District Court had jurisdiction pursuant to 28 U.S.C. §1331 and §1367. We

have jurisdiction pursuant to 28 U.S.C. §1291. “We exercise plenary review over the

grant or denial of summary judgment and apply the same standard the district court

should have applied.” Minarsky v. Susquehanna Cnty., 895 F.3d 303, 309 (3d Cir. 2018).

Summary judgment should only be granted if there is no genuine dispute as to any

material fact. Id.

3. Discussion

       Like the District Court, in reviewing Tierney’s claims we apply the familiar


       3
         Within days of filing her original complaint, Tierney filed an amended complaint
correcting a heading.
                                              3
burden shifting framework established in McDonnell Douglas Corp. v. Green, 411 U.S.

792 (1973). Newman v. GHS Osteopathic, Inc., 60 F.3d 153, 157 (3d Cir. 1995) (since

“the ADA, ADEA and Title VII all serve the same purpose . . . it follows that the

methods and manner of proof under one should inform the standards under the others as

well.”); Kelly v. Drexel Univ., 94 F.3d 102, 105 (3d Cir. 1996) (“While the Pennsylvania

courts are not bound in their interpretations of Pennsylvania law by federal interpretations

of parallel provisions in Title VII, the ADA, or the ADEA, its courts nevertheless

generally interpret the PHRA in accord with its federal counterparts.” (internal citations

omitted)).

       Under this framework, Tierney must first establish a prima facie case by proving

that she was a member of a protected class based on her age or disability, was qualified

for the position in question, and suffered an adverse employment action due to being part

of that protected class. Narin v. Lower Merion School Dist., 206 F.3d 323, 331 (3d Cir.

2000) (prima facie ADEA case); Turney v. Hershey Chocolate USA, 440 F.3d 604, 611

(3d Cir. 2006) (prima facie ADA case). The burden then shifts to Geisinger to provide a

legitimate, nondiscriminatory business reason for its decision to not hire her. Fuentes v.

Perskie, 32 F.3d 759, 763 (3d Cir. 1994). Once Geisinger establishes a legitimate,

nondiscriminatory business reason, the burden shifts back to Tierney to show that the

reason proffered was pretextual. Id. To demonstrate pretext, Tierney “must demonstrate

such weaknesses, implausibilities, inconsistencies, incoherencies, or contradictions in the

employer’s proffered legitimate reasons for its action that a reasonable factfinder could
                                             4
rationally find them unworthy of credence[.]” Id. at 765 (internal citations omitted).

       Construing the facts in the light most favorable to Tierney, the District Court

concluded that Tierney established a prima facie case.4 Geisinger responded by

providing evidence of Tierney’s inability to perform the essential functions of the

position, establishing a legitimate, nondiscriminatory business reason for not hiring her.

In response, Tierney has offered no evidence that Geisinger’s proffered reason was

pretextual. The only evidence she offered consists of isolated statements, taken out of

context, none of which undermine Geisinger’s proffered legitimate reason for failing to

hire her.

       For example, Tierney asserts that Linda Jendrzejewski, her supervisor at the gift

shop, testified that she would have hired Tierney for the paid position. That assertion

fails to acknowledge Jendrzejewski’s complete statement. While Jendrzejewski stated

that she would have hired Tierney if the paid job was the same as the volunteer position,

she continued to explain that the positions were not the same. Among other criteria,

Jendrzejewski stated that she needed someone in the paid position who could help her

with the new computerized inventory system, which Tierney could not do.

       The remaining facts identified by Tierney in her effort to demonstrate summary


       4
         While we are skeptical that Tierney has established a prima facie case, since we
conclude she is unable to show Geisinger’s reasons for failing to hire her were pretextual,
resolution of this first step of the McDonnell Douglas test is not necessary. See, e.g.,
Keller v. Orix Credit Alliance, Inc., 130 F.3d 1101, 1108 (3d Cir. 1997) (assuming for the
sake of argument that the plaintiff established a prima facie case because the case could
be resolved at the third step of the McDonnell Douglas test).
                                             5
judgment should not have been granted similarly misstate the testimony or simply lack

support in the record. Nothing that Tierney identifies as an alleged disputed fact

demonstrates any “weaknesses, implausibilities, inconsistencies, incoherencies, or

contradictions,” Fuentes, 32 F.3d at 765. in Geisinger’s explanation for not hiring her.

Based on the record, we conclude that no reasonable factfinder could find in Tierney’s

favor. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).

4. Conclusion

       For the reasons set forth above, we will affirm the District Court’s grant of

summary judgment in favor of Geisinger.




                                             6